OPINION OF THE COURT
Mahoney, P. J.
On February 18, 1977, Investigator Hancock received a telephone call at his residence at approximately 11:00 p.m. He recognized the caller as a confidential informant who had, in the past, provided him with information which he had personally verified as being reliable. The informant advised Investigator Hancock that one Steve Elwell and a female companion by the name of Joanne Smith would be operating a motor vehicle in the vicinity of Lincoln Street in the City of Elmira and would be leaving "at any time”. He further advised Hancock that Elwell would be in possession of a .25 caliber pistol and that the motor vehicle was a red Tempest bearing New York registration 915 DWY and equipped with a CB antenna.
Investigator Hancock, together with New York State Police Investigator Freeman, drove to Lincoln Street, found the red Tempest, ran a license check which revealed the vehicle was registered to Joanne Smith and set up a surveillance. Shortly thereafter they observed the Tempest leave the driveway where it had been parked. It was being operated by a white female who proceeded to a grocery store and then returned to the Lincoln Street driveway. Sometime later the same female came out of a residence accompanied by a white male and they drove away in the Tempest with the male driving. Investigators Hancock and Freeman, assisted by a city policeman, stopped the vehicle, identified the female as Joanne Smith and the male as Steve Elwell, and Investigator Freeman looked under the driver’s seat and observed a holster containing a .25 caliber Colt automatic. It was not in plain view.
After a suppression hearing, the court ruled that the weapon was admissible. Later, the defendant pleaded guilty. By this appeal he now seeks to invalidate his plea and conviction on the ground that the court erred in not excluding the gun on the basis of insufficient probable cause for the search.
 The Court of Appeals in People v West (44 NY2d 656, *174657) stated that "[t]o establish probable cause based on an informant’s tip, whether for issuance of a search warrant or for a warrantless arrest and search conducted in exigent circumstances, it must be shown that the informant is credible or reliable, and also that he had a sufficient basis for concluding that the subject of the tip is engaged in illegal activities. (See Aguilar v Texas, 378 US 108, 114; People v Wirchansky, 41 NY2d 130, 131; People v Hanlon, 36 NY2d 549, 556; People v Castro, 29 NY2d 324, 326.)” The first prong of the two-prong requirement, reliability of the informant, was met in the present case. Investigator Hancock testified at the suppression hearing that his informant had previously supplied accurate information which had been verified (see People v Hanlon, supra). However, the present record is fatally deficient in satisfying the second prong, the so-called "basis of knowledge” test (People v Hanlon, supra). Investigator Hancock’s testimony clearly reveals that the informant did not state how he came to acquire his information. This failure on the part of the informant to disclose the basis for his acquisition of the information is violative of the Aguilar test (People v Wirchansky, supra), and since we cannot presume from the informant’s statement that his information was gleaned from personal observation, such failure is fatal. Next, the People’s contention that the informant’s tip was resuscitated through the independent observations of the police officers must be rejected (see People v West, supra). The only testimony given by Investigators Hancock and Freeman prior to the arrest and search was as to their independent observations of the location of the red Tempest, a woman driving the car away and returning, and the woman and the defendant driving away from Lincoln Street together. The identity of the man and woman was not ascertained until after the vehicle was stopped. Clearly, these observations are as consistent with innocent behavior as with criminal conduct and were valueless as corroborative of the informant’s information that Elwell was illegally in possession of a weapon. Here, as in People v West (supra), there is no basis to credit the informant’s tip either by the content of his telephonic conversation with Investigator Hancock or by the independent observation of the police. Thus, there was a lack of probable cause to arrest and search the defendant.
Lastly, we note that there is authority for remittal for further development of a suppression hearing record where *175the court erroneously prevented counsel for defendant from inquiring as to the source of the informant’s information (People v Bieniek, 60 AD2d 777, 778). However, in the present case no such judicial ruling impeded defendant’s counsel. In fact, since the People failed on direct examination of Investigator Hancock to elicit the source of the informant’s information, defense counsel might have withheld inquiry out of fear of supplying an essential element of the People’s burden (for a full discussion of remittal because of erroneous rulings, see People v Havelka, 45 NY2d 636).
The judgment should be reversed, on the law and the facts; the order denying motion to suppress reversed, the motion granted and the indictment dismissed.